—In an action to recover damages for personal injuries, the defendants appeal from an order of the Supreme Court, Suffolk County (Hall, J.), dated February 20, 2001, which denied their motion for summary judgment dismissing the complaint.
Ordered that the order is affirmed, with costs.
The plaintiff was injured by a horse during her visit to a farm owned by the defendants William S. Savino, Jr., and Marian Savino. Under the circumstances of this case, the defendants were not entitled to summary judgment dismissing the complaint based on the doctrine of assumption of the risk (see, Lecznar v Sanford, 265 AD2d 728). Santucci, J. P., S. Miller, Luciano, Feuerstein and Adams, JJ., concur.